Per Curiam.
The defendant was convicted by a jury of armed robbery. MCLA § 750.529 (Stat Ann 1954 Rev § 28.797).
His contention that the identification testimony was insufficient is without merit. At the trial a witness identified him as the holdup man, another witness placed him at the scene of the crime, and a third witness said he looked similar to the holdup man.
*168At the time of sentencing the defendant claimed that an alibi witness, who appeared in court at the time of the trial, was told to return home. The alibi witness was located and was questioned by the court about a month after the defendant was sentenced. The witness did not support the alibi.
The claim that the defendant’s assigned counsel did not conscientiously prepare the case for trial is not supported by the record; the contentions regarding the adequacy of the assigned counsel’s representation of the defendant which find support only in the affidavit attached to his appellate brief should have been raised by a motion for a new trial. Without the kind of record which could be made on such a motion, we have nothing before us to review.
Affirmed.